 

 

COMPLAINT, yes02 P 2

(for non-prisoner filers without! lawyers)

rm i
0

Dia

 

 

a7

UNITED STATES DISTRICT cote ee
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

Angel Chandler

 

 

Vv. Case Number: |
20-C-0101

(Full name of defendant(s))

 

. (to be supplied by Clerk of Court).
WiiTen FUiMAING & HeAT Wwe

Supply (pn im Pav

 

 

A. PARTIES

1. Plaintiff is a citizen of __ WW \SCONS IN and resides at
(State) .
HTOC WEST (OonNGeESS STREET MW ywAti\eke wil
(Address)

 

(If more than one plaintiff is filing, use another piece of paper.)
2. Defendant uted PLinbwe * HeATIWG Supply Compqwy

. (Name)
is (if a person or private corporation) a citizen of WISEORS LQ

Complaint —1
Case 2:20-cv-00101-LA Filed 61/22/20 Page 1 of 5 Document 1

 
, (State, if known)
and (if a person) resides at___ ANH Wesy CAME AVE
(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for a ED Fiat WA BiOe ° HEATING Siu Ply i Ce Mpc plu
Sur] wast Caden ve _ (Employer’s name and address, if known)
S225

(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;
2. What each defendant did;
3, When they did it;

A, Where it happened; and

-..Why- they. did-it, if-you know.

L Aare | Chanter Wowid Ge te file sii

dQ Aus T Uvited funy ule ¢ Hertiwse Supp ly Cen y

46 Wilting Tite Vil the Amniiceis etl

Osabdites her tho Genet. utr cuetir word -

discrimination Act, er He Aye Discriminator in

G wy yrent Act | also” Vidlatia- Te Quel Pay

Det CEP) Whew Liwleyed fre alnost (2 yetui’s .
| (reve WATE )

Te He cele Gir United, A Sabaructtecl_@ Nen-PnA

Wave 0 absence  wrihouct ny auth izectiony tp

(Woidk  16sist ey fe Chaun 4x & FinlA Ubave

l ne ir yw Atk Acg The  clee e Chery Vaalte fon ,

Case 2:20-cv-00101-LA Fi@tRa20 Page 2 0f5 Document 1

 
 

C\ ai med V4

 

di f L Aid vet “ ii (il f ul fe fu Leaug ie cru Ge

dw fo wep howe +e abide lon PLA. hart (atin
a | pO pn Oct -1,,F017

Submitted Hy on -FIMLA wie My Ste anche AMY

A Gt v (tu Ungered Wy 6 cL (ity AT verter at fury

_Cheer walter

Mowers (nkor nud thot |

A

were 6* (a ite & Po H Sree Ly.

 
 

A Cond wot purty dnties trem pone. but we
instructed Me Catt wn evar yoay while onleave

F

Ae aS6isT  advwin wore Ricco an A dunes tat

  

A was never yal 7. (Oe

1

 

ML ce wy lity 40 to fet When ia Den

Corcelied wy lwalyr inowwnce Knowins thot LL
Bay @ Lowey hee NUKE Abe

yecded Sonal snre — “this occured Oct. |
A LYS a
iT cklhey ve oidiinel urs veotl , | he ea Che AC ewe

Oy ide ( ho With aa | lene tut (Nerrivatt m . 4
log Weve dwt. ackimns whe iT vita late ew
CEM pci NS ae yp JC Wind Se wert dbent the
diserePemees OF Ovtine po pS od he stilé

PIV tON ment

 

 

Case 2:20-cv-00101-LA Frey BtB730 Page 3of5 Document 1

 
 

C. JURISDICTION
[|] Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
[ | Tam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of

money at stake in this case (not counting interest and costs) is

$
D, RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
- include an award of money or an order telling defendants to do something or to

stop doing something. , -
“— : . ‘ i * Wee At cot .
te pas back state fyonde Sec GI NTMER UY Po irene aks

 

 

 

 

J 7
Het + Chm han @ pelii Oa ct bu bay TAA Au Ne

Oc WW, S007 thug) San. A 201g oir Cain calling
av dical Uns OMe. Moo T beak to bw
Mon donca ted FY pain + sulle wary an d_hundo ving
my bdlity +b wiarn +> wae fr Huse
Woo s Tne rr ackiens Nes Rercbed pre fo? the

Cush of noy |ybe

 

 

 

 

Case 2:20-cv-00101-LA Fie B #2474 Page 4of5 Document 1

 

 
E. JURY DEMAND

I want a jury to hear my case.

 

I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this AR na day of San We cu 20.A0_,

Respectfully Submitted,

—KHEA

Signature of Plaintiff

Hla1s4 628) |
Plaintiff’s Telephone Number

 

Chandizra 40 Or MNoiiceyn
Plaintiff's Email Address
tog Wet Conarese Steet
Wiowicee WE $3216
(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

YQ 1 DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

[ ] IDONOT request that I be allowed to file this complaint without prepaying the

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Case 2:20-cv-00101-LA FifetPBl#2472 Page 5 of 5 Document 1

 

 
